Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 08/15/2022 have been entered. Claims 34-36, and 39-41 are pending in the application, claims 29-33, and 37-38 are cancelled, claims 39-41 are new. The 112(b) rejections are withdrawn in view of the amendment and cancelation of claims 32 and 37.
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Compton fails to teach that the membrane takes on the shape of a funnel geometry, Compton teaches that the membrane dried and mechincally released (e.g. peeled) from the filter as a thin self-supporting laminate (film, sheet, or paper) forming a self-supporting film ([0026]), having the same geometry as the filter substrate (Fig. 2), and while the membrane illustrated in Fig. 2 is a flat filter, a portion of which is folded by tweezers in the figure, as noted in the remarks, once the tweezers are released the membrane would return to the original shape. Compton teaches filtering through a substrate with a geometry to form a self-supporting membrane, it would be obvious to one of ordinary skill in the art that a substrate with a different geometry would form a self-supporting membrane of the corresponding geometry, and changes in shape are a matter of obvious design choice to one of ordinary skill in the art depending on the application (see MPEP 2144.04 IV. B).  
In response to applicant’s arguments that Mundrigi’s projections are formed by stamping in contrast to the instant application and Compton, Mundrigi simply teaches there are performance advantages to conical projections which could motivate one of ordinary skill to modify the Compton’s substrate geometry.
In response to applicant’s argument that the instant application provides advantages in improved scalability, if this is intended as an assertion of unexpected results, see MPEP 716.02 for details regarding allegations of unexpected results. The burden of establishing results are unexpected and significant falls on applicant. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims, and must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US PG Pub 2011/0256376), alternatively in view of Mundrigi (US PG Pub 2017/0203255).
With respect to Claim 34, Compton teaches a graphene oxide laminated product for use as a membrane ([0023] a graphene-based membrane, the graphene material having at least one of graphene oxide and reduced graphene oxide, and a method of making ([0024-0026], a method of forming a graphene-based membrane), starting with a suspension of graphene oxide sheets and a polymer dissolved in in a fluid such as water or a solvent ([0024, 0033-0035], obtaining a dispersion comprising graphene material dispersed within a solvent, the graphene material having at least one of graphene oxide and reduced graphene oxide); and vacuum filtering the dispersion through a filter ([0025-0026, 0036]), filtering the dispersion through a filter media), solvent diffuses through the growing structure of the composite ([0046], the solvent flowing through the filter media, thereby forming a membrane of the graphene material against the filter media). Compton teaches a flat membrane in a round shape and the laminate is peeled from the filter as a self-supporting laminate ([0026]), implying the membrane mimicking the curved shape of the filter media (Figs 1 and 2c). Compton does not specifically teach a conical geometry, a truncated conical geometry, a funnel geometry. However, changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious depending on application, to include a conical geometry, a truncated conical geometry, a funnel geometry (see MPEP 2144.04 IV. B). 
Alternatively, Mundrigi teaches a filtration membrane that may be composed of one or more layers with three dimensional projections ([0040]), projections may have various shapes and forms including circular, oval, rectangular, triangular, any higher polygon, or even any irregular shape, and may have cylindrical, cone or frustum-like shape ([0048]), the configuration and dimensions of the projections may be adjusted depending on the intended use of the membrane ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mundirigi’s filtration geometries into Compton’s method for making self-supporting membranes for example as the filter membrane, into Compton’s method as according to Mundrigi the projections enhance membrane performance (abstract).
With respect to claims 35 and 36, the method of claim 34 is taught above. Compton teaches the method, while Compton’s taught membrane is a flat membrane in a round shape, Compton does not specifically teach a conical geometry, a truncated conical geometry, a funnel geometry. However, changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious depending on application, to include a conical geometry, a truncated conical geometry, a negative geometry, a funnel geometry (see MPEP 2144.04 IV. B). Alternatively, Mundrigi teaches projections may have various shapes and forms including circular, oval, rectangular, triangular, any higher polygon, or even any irregular shape, and may have cylindrical, cone or frustum-like shape ([0048], a conical geometry, a truncated conical geometry, a negative geometry, a funnel geometry), the configuration and dimensions of the projections may be adjusted depending on the intended use of the membrane ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mundirigi’s filtration membrane or projections into Compton’s membrane, for example as the filter membrane, into Compton’s system in order to improve throughput and flow, by providing lower flow resistance or higher flow rate ([0073]).
With respect to claim 39, the method of claim 34 is taught above. Compton teaches the laminate comprises layered graphene oxide sheets and a polymer with varying nanofiller content (about 30 to about 80 wt% ([0009-0012], the membrane is composed of GO or rGO and up to 60 wt% of a filler material, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
With respect to claim 40, the method of claim 39 is taught above. Compton teaches mechanical properties are dependent on the type of polymer, PVA or PMMA ([0012, 0015], the filler is selected from natural polymers, synthetic polymers, inorganic fibers, and carbon nanotubes, and any combination thereof)
With respect to claim 41, the method of claim 34 is taught above. Compton teaches exfoliating to produce a stable suspension ([0025, 0032], exfoliating the dispersion to obtain a uniform dispersion).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muramatsu (US PG Pub 2013/0065034), teaches substrates of different geometries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777